Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.39 Filed 05/21/21 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LINDA PERKINS-MOORE, ESQ,

             Plaintiff,
v                                           No. 21-10929
                                            Judge Stephanie Dawkins Davis

CITY OF DETROIT a Municipal Corporation,
POLICE CHIEF JAMES CRAIG, INV. SAMUEL
QUICK, INV. MAKEEBA JAMES, INV LAWRENCE
AKBAR, SGT. MEGAN GASSAWAY-WALLS
#s-535, LT. GERALDINE Atkinson #0024, OFC
TIMOTHY VERNON #4431 and OFC DONALD
ROSS #4064

             Defendants.

    THE MICHIGAN LAW FIRM, P.C.             CHERYL L. RONK (P54897)
    Racine Michelle Miller (P72612)         City of Detroit Law Department
    Attorneys for Plaintiff                 Attorneys for Defendants
    199 Pierce, Ste 202B                    2 Woodward Avenue, Suite 500
    Birmingham, MI 48009                    Coleman A. Young Municipal Center
    (844)464-3476                           Detroit, MI 48226
    racine@themichiganlawfirm.com           (313) 237-5237
                                            Ronkc@detroitmi.gov



     DEFENDANT INV. SAMUEL QUICK’S ANSWER TO PLAINTIFF’S
          COMPLAINT AND RELIANCE ON JURY DEMAND

     NOW COMES Defendants by and through their attorneys of record, City of

Detroit Law Department, and, for their Answer, states as follows:
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.40 Filed 05/21/21 Page 2 of 20




       INTRODUCTORY AND JURISDICTIONAL STATEMENTS

  1. Denied as untrue.

                                PARTIES AND VENUE

  2. Defendant incorporates all preceding paragraphs as if fully set forth herein.

  3. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  4. Admitted.

  5. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  6. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  7. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  8. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.41 Filed 05/21/21 Page 3 of 20




  9. Defendant denies as untrue that Defendants caused injury to the Plaintiff.

     With regard to the remaining allegation, Defendant neither admits nor denies

     the allegations of the corresponding paragraph of the complaint because he

     lacks knowledge or information sufficient to form a belief as to the truth

     thereof.

  10. Denied as untrue.

  11. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  12. Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  13.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  14.Defendant incorporate all preceding paragraphs as if fully set forth herein.

  15.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.42 Filed 05/21/21 Page 4 of 20




  16.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  17.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  18.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  19.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  20.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  21.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.43 Filed 05/21/21 Page 5 of 20




  22.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  23.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  24.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  25.Defendant neither admit nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  26.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  27.Denied as untrue.

  28.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.44 Filed 05/21/21 Page 6 of 20




  29.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  30.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  31.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  32.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  33.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  34.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.45 Filed 05/21/21 Page 7 of 20




  35.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  36.Defendant neither admits nor denies the allegations of the corresponding

     paragraph of the complaint because he lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  37.Denied as stated. Defendants affirmatively aver that the Plaintiff began

     screaming obscenities.

  38.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  39.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  40.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  41.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.46 Filed 05/21/21 Page 8 of 20




  42.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  43.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  44.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  45.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  46.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  47.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.47 Filed 05/21/21 Page 9 of 20




  48.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  49.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  50.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  51.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  52.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  53.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.48 Filed 05/21/21 Page 10 of 20




  54.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  55.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  56.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  57.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  58.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  59.Denied as untrue.

  60.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.49 Filed 05/21/21 Page 11 of 20




  61.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  62.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  63.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  64.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  65.Denied as untrue.

                         COUNT I – GROSS NEGLIGENCE

  66.Defendant incorporates all preceding paragraphs as if fully set forth herein.

  67.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  68.Denied as untrue.

  69.Denied as untrue.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.50 Filed 05/21/21 Page 12 of 20




  70.Denied as untrue.

     COUNT II – ASSAULT AND BATTERY

  71.Defendant incorporates all the preceding paragraphs as if fully set forth herein.

  72.Denied as untrue.

  73.Denied as untrue.

  74.Denied as untrue.

  75.Denied as untrue.

     COUNT III – FALSE ARREST AND IMPRISONMENT

  76.Defendant realleges each preceding paragraph as if more fully stated herein.

  77.Denied as untrue.

  78.Denied as untrue.

  79.Denied as untrue.

     COUNT IV – 42 USC 1983 AGAINST THE INDIVIDUAL
     DEFENDANTS, 14AM RACIAL ANIMUS/DENIAL OF EQUAL
     PROTECTION CLAUSE, DUE PROCESS, FAILURE TO
     INTERCEDE, UNREASONABLE SEARCH/SEIZURE, EXCESSIVE
     FORCE

  80.Defendant realleges each preceding paragraph as if more fully stated herein.

  81.Denied as untrue.

  82.Denied as untrue.

  83.Denied as untrue.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.51 Filed 05/21/21 Page 13 of 20




  84.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  85.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  86.Denied as untrue.

  87.Denied as untrue.

  88.Denied as untrue.

  89.Denied as untrue as there were no constitutional violations.

  90.Denied as untrue.

  91.Denied as untrue.

  92.Denied as untrue.

     COUNT V – 42 USC 1983 AGAINST THE CITY OF DETROIT

  93.Defendant incorporates all preceding paragraphs as if fully set forth herein.

  94.Defendants neither admit nor deny the allegations of the corresponding

     paragraph of the complaint because they lacks knowledge or information

     sufficient to form a belief as to the truth thereof.

  95.Denied as untrue.

  96.Denied as untrue.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.52 Filed 05/21/21 Page 14 of 20




  97.Denied as untrue.

  98.Denied as untrue.

  99.Denied as untrue.

  100.     Denied as untrue.

  101.     Denied as untrue.

  102.     Denied as untrue.

  103.     Denied as untrue.

  104.     Denied as untrue.

     COUNT VI – SUPERVISORY LIABILITY AGAINST CHIEF CRAIG,
     INV QUICK, INV JAMES, INV AKBAR, SGT. GASSAWAY-WALLS,
     LT. ATKINSON

  105.     Defendant incorporates all preceding paragraphs as if fully set forth

     herein.

  106.     Denied as untrue.

  107.     Denied as untrue.

  108.     Denied as untrue.

     COUNT VII – INTENTIONAL INFLICTION OF EMOTIONAL

     DISTRESS

  109.     Defendant incorporates all preceding paragraphs as if fully set forth

     herein.

  110.     Denied as untrue.
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.53 Filed 05/21/21 Page 15 of 20




   111.       Denied as untrue.

                                         DAMAGES

   112.       Defendant incorporates all preceding paragraphs as if fully set forth

        herein.

   113.       Denied as untrue.

        WHEREFORE IT IS RESPECTFULLY demanded that judgment of no

cause of action be entered herein, or in the alternative, that the said cause be

dismissed, with prejudice, and costs and attorney fees awarded to the Defendants.

                                               Respectfully submitted

                                               _/s/ Cheryl L. Ronk_____________
                                               Cheryl L. Ronk (P54897)
                                               Senior Assistant Corporation Counsel
                                               City of Detroit Law Department
                                               Coleman A. Young Municipal Center
                                               2 Woodward Avenue, Suite 500
Dated:        April 27, 2021                   Detroit, Michigan 48226




                            AFFIRMATIVE DEFENSES

        Defendants state the following affirmative defenses.

   1.    Governmental immunity and or qualified immunity renders Defendants

         immune to Plaintiff’s claims.

   2.    The Plaintiff has failed to state a claim against Defendants upon which relief
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.54 Filed 05/21/21 Page 16 of 20




       can be granted.

  3.   Plaintiff’s claims are barred, in whole or in part, by the lapsing of the

       applicable statute(s) of limitations.

  4.   Plaintiff failed to mitigate his damages.

  5.   At all relevant times Defendants acted with objective good faith.

  6.   Any injury suffered by the Plaintiff was proximately caused by her own

       conduct and/or the conduct of third parties.

  7.   The detainment of the Plaintiff was supported by probable cause, exigent

       circumstances and or a valid warrant.

  8.   Defendants are protected from liability on the Plaintiff’s claims by

       governmental immunity. Defendant officers acted in good faith, without

       malice, within the scope of their employment and were performing a

       discretionary function. As such, Defendant officers are immune as to all state

       intentional torts.

  9.   To the extent, if any, that these Defendants or anyone acting at the direction

       of or in concert with these Defendants used force against the plaintiff, each

       such use of force was privileged and lawful because the force was reasonably

       applied in the execution of a lawful arrest, in the lawful performance of other

       police duties or in self defense.

  10. Defendants did not act so recklessly as to demonstrate a substantial lack of
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.55 Filed 05/21/21 Page 17 of 20




      concern for whether an injury would result; and Defendants’ conduct was not

      the one most direct and immediate cause of the injury or damage, if any. MCL

      691.1407(2).

  11. Defendants did not intend to inflict emotional distress on Plaintiff, their

      conduct was not extreme and outrageous and they have no liability to Plaintiff

      because they did no more than act as they legally were entitled to.

  12. Plaintiff has failed to allege that Defendants’ conduct in support of was

      motivated by discriminatory animus.

  13. Plaintiff has no viable 14th Amendment claims because all claims for false

      arrest, malicious prosecution and excessive force brought under the Federal

      Civil Rights Act (42 USC §1983) must be brought under the 4th Amendment

      pursuant Albright v. Oliver, 510 U.S. 266; 127 L.Ed2d 114; 114 S.Ct. 807

      (1994); Spurlock v. Satterfield, 167 F.3d 995, 1006 (6th Cir. 1996).

  14. The City of Detroit did not have or otherwise adopt any customs, policies

      and/or procedures which caused or otherwise were the moving force behind

      any constitutional violations alleged in plaintiff’s complaint, nor did any such

      alleged customs, policies and/or procedures originate from a decision maker

      with final policy making authority. Further, the City of Detroit did not ratify,

      accept and/otherwise condone any constitutional violations alleged in

      plaintiff’s complaint. Finally, the City of Detroit did not act with deliberate
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.56 Filed 05/21/21 Page 18 of 20




      indifference as to known or obvious consequences with respect to the

      activities alleged in plaintiff’s complaint and/or as to any constitutional

      violations, nor is there any widespread practice of constitutional violations

      and/or failure to take corrective action regarding the same.

  15. Michigan tort reform statutes have abolished joint and several liability.

  16. To the extent, if any, that the police officers or anyone acting at the direction

      of or in concert with the police officers used force against the Plaintiff, each

      such person acted in self-defense and/or defense of others.

  17. To the extent, if any, that the police officers or anyone acting at the direction

      of or in concert with the police officers used force against the Plaintiff, each

      such use of force was privileged and lawful because the force was reasonably

      applied in the execution of a lawful arrest or in the lawful performance of

      other police duties.

  18. This Defendant did not have or otherwise adopt any customs, policies and/or

      procedures which caused or otherwise were the moving force behind any

      constitutional violations alleged in the Plaintiff’s Complaint, nor did any such

      alleged customs, policies and/or procedures originate from a decision maker

      with final policy making authority. Further, this Defendant did not ratify,

      accept and/otherwise condone any constitutional violations alleged in the

      Plaintiff’s Complaint. Finally, this Defendant did not act with deliberate
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.57 Filed 05/21/21 Page 19 of 20




       indifference as to known or obvious consequences with respect to the

       activities alleged in the Plaintiff’s Complaint and/or as to any constitutional

       violations, nor is there any widespread practice of constitutional violations

       and/or failure to take corrective action regarding the same.

                 RESERVATION OF ADDITIONAL DEFENSES

       Defendants in the above captioned matter, by and through counsel reserve

the right to assert and file any affirmative and special defenses which may become

known by discovery proceedings in accordance with the rules and practices of this

Court. Further, Defendants do not waive any deficiency or omission in any

pleadings filed by any other party to this suit regardless of when filed.

                            RELIANCE ON JURY DEMAND

       Defendants hereby relies on the Plaintiff’s prior jury demand in this matter

on all issues so triable.

                                              Respectfully submitted

                                              _/s/ Cheryl L. Ronk_____________
                                              Cheryl L. Ronk (P54897)
                                              Assistant Corporation Counsel
                                              City of Detroit Law Department
                                              Coleman A. Young Municipal Center
                                              2 Woodward Avenue, Suite 500
Dated: 5/20/21                                Detroit, Michigan 48226
Case 4:21-cv-10929-SDD-DRG ECF No. 3, PageID.58 Filed 05/21/21 Page 20 of 20
